JUDGMENT Per Curiam This appeal was considered on the record from the United States District Court for the District of Columbia and on the memoranda of law and fact and pleadings filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See D.C. Cir. Rule 36. It is ORDERED and ADJUDGED that the district court’s December 22, 2017 ruling denying appellant’s motion for release pending trial be affirmed. See 18 U.S.C. § 3142. Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule, 41.